Citation Nr: 1427085	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-39 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 0 percent prior to December 6, 2012 and in excess of 30 percent from December 6, 2012 for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from September 1947 to May 1951 and May 1951 to May 1953.  

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Detroit, Michigan. 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in May 2014.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the May 2014 Board hearing, the Veteran reported that his hearing loss has worsened within the last year.  He specifically noted that he has to turn the TV up higher and that his wife has to whistle to get his attention.  Although the Veteran was provided with a hearing examination in January 2013, only a year and a half prior to this decision, as the Veteran has asserted a worsening of his hearing loss specifically noting the increase in severity since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding treatment records.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.

2.  Schedule the Veteran for a VA audiological examination to ascertain and evaluate the current level of severity of the Veteran's hearing loss.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the bilateral hearing loss.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completion of the above, review the expanded record and determine if a higher rating for the disability on appeal may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



